DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 09 May 2022. As directed by the amendment: Claims 1, 9, and 10 have been amended, claims 7 and 15-19 are cancelled, and claims 20-22 are newly added. Claims 1-6, 8-14, and 20-22 currently stand pending in the application. 
The amendments to Claims 9 and 10 are sufficient to overcome the rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. The failure to comply with the written description requirement and the indefiniteness have been resolved. The cancellation of claim 7 has rendered moot its relevant rejection under 35 U.S.C. 112(b). Accordingly, the relevant rejections under 35 U.S.C. 112(a) and (b) are withdrawn. 

Response to Arguments
Applicant’s arguments, filed 09 May 2022, with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) and 103 have been considered but are moot because the new ground of rejection does not rely on any interpretation or embodiment of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 




Claim Objections
Claims 1-6, 8-14, and 20-22 are objected to because of the following informalities: clarity and improper antecedence.  Appropriate correction is required. The following amendments are suggested: 
In claim 1 / ll. 11: “an acute angle with respect to the longitudinal axis when the sleeve is in mechanical cooperation with the elongated portion of the cannula body to facilitate entry” 
In claim 20 / ll. 1-2: “wherein the at least one pin comprises at least two pins” 
In claim 22: 
22. (Currently Amended)	The surgical access device according to claim 1, wherein the first position is a first discrete position and the second position is a second discrete position, and the sleeve is slidable along the longitudinal axis relative to the cannula body between [[a]] the first discrete position corresponding to the first length of the surgical access device, [[a]] the second discrete position corresponding to the second length of the surgical access device, a third discrete position corresponding to a third length of the surgical access device, and a fourth discrete position corresponding to a fourth length of the surgical access device. 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0087913 to Dang et al. (hereinafter, “Dang”). 
As to claim 1, Dang discloses a surgical access device (7100) (¶79-81), shown in FIGs. 6D and 7B, comprising a cannula body (7140) including a housing (7120), an elongated portion (smaller diameter portion of 7140) extending distally from the housing, the elongated portion defining a longitudinal axis and defining a channel extending therethrough; and a sleeve (7130) disposed in mechanical cooperation with the elongated portion of the cannula body, shown in FIG. 7B, wherein a distal edge (7110) of the sleeve is disposed at an acute angle with respect to the longitudinal axis to facilitate entry through tissue (¶72), shown in FIG. 7B. 
Dang is silent as to at least one pin extending radially outward from the elongated portion, the sleeve defining a track for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (claim 1); wherein the track of the sleeve includes a longitudinal section and a plurality of slots extending from the longitudinal section (claim 2); wherein at least one slot of the plurality of slots extends perpendicularly from the longitudinal section of the track (claim 3); wherein each slot of the plurality of slots extends perpendicularly from the longitudinal section of the track (claim 4); wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between a plurality of discrete positions (claim 13). 
Dang contemplates that the surgical access device of FIG. 7B can include a telescopic tubular body such that the tubular body can be selectively positioned at a variety of lengths depending on patient anatomy and the location of the surgical site within the body cavity (¶81). 
In another embodiment, shown in FIGs. 18A-18C, as to claim 1, Dang teaches a surgical access device, comprising a cannula body (8064) including a housing (larger diameter portion of 8064), an elongated portion (smaller diameter cylindrical portion of 8064) extending distally from the housing, and at least one pin (8066) extending radially outward from the elongated portion (¶94), the elongated portion defining a longitudinal axis and defining a channel extending therethrough; and a sleeve (8070) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve defining a track (8072) for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device, shown in FIGs. 18A and 18B. 
As to claim 2, Dang teaches wherein the track of the sleeve includes a longitudinal section and a plurality of slots (8074) extending from the longitudinal section (¶94). 
As to claim 3, Dang teaches wherein at least one slot of the plurality of slots extends perpendicularly from the longitudinal section of the track, shown in FIG. 18A. 
As to claim 4, Dang teaches wherein each slot of the plurality of slots extends perpendicularly from the longitudinal section of the track, shown in FIG. 18A. 
As to claim 13, Dang teaches wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between a plurality of discrete positions (discrete position of each slot 8074). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the cannula body and the sleeve in Dang’s embodiment shown in FIG. 7B to be telescopically engaged as taught in Dang’s other embodiment shown in FIGs. 18A-18C, since Dang contemplates that the surgical access device of FIG. 7B can include a telescopic tubular body such that the tubular body can be selectively positioned at a variety of lengths depending on patient anatomy and the location of the surgical site within the body cavity (¶81). To achieve this modification, the elongated portion of the cannula body in FIG. 7B would be elongated such that the sleeve would be disposed over and slidable along the longitudinal axis relative to the cannula body. The cannula body would include at least one pin (8066) as shown in FIGs. 18A-18C, extending radially outward from the elongated portion. The sleeve would include a track (8072) as shown in FIGs. 18A-18C, for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (each position corresponding to the pin being received in one of the slots 8074). As shown in FIGs. 18A-18C, the track of the sleeve includes a longitudinal section and a plurality of slots (8074) extending from the longitudinal section (¶94) (claim 2), each slot of the plurality of slots extends perpendicularly from the longitudinal section of the track (claims 3 and 4), and the sleeve is slidable along the longitudinal axis relative to the cannula body between a plurality of discrete positions (discrete position of each slot 8074) (claim 13). The engagement of the pin on the cannula body and the track on the sleeve allows the access device to be selectively positioned at a variety of lengths depending on patient anatomy and the location of the surgical site within the body cavity. 
As to claim 8, Dang discloses the claimed invention except for wherein at least two slots of the plurality of slots are spaced 0.5 inches apart. 
Dang teaches that an elongated portion of a surgical access device may have a length between approximately 20 mm and 80 mm in order to be sufficiently long for part to be outside of the body cavity and part to be within the body cavity (¶57) (FIG. 7A shows the length dimension L). The embodiments shown in FIGs. 7A and 18A-18C are both shorter devices that utilize an inner ring (e.g. 6110 in FIG. 7A and flange on 8070 in FIG. 18A) to stabilize the device within the body orifice, so that descriptions as to length of the embodiment of FIG. 7A would be relevant to the embodiment of FIGs. 18A-18C. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the sleeve of the device of the embodiment of FIGs. 18A-18C with a length of approximately 20 mm, since as shown in FIG. 18A, the length of the sleeve (8070) is the fixed length, i.e. minimum length, of the device since the length of the sleeve presents the shortest length of the device (before extension), and it would have thus been obvious to provide the sleeve with the length at the lower end of the range disclosed by Dang for smaller patients or shallower surgical sites. Similarly as in FIG. 7A of Dang, the length dimension is taken along the cylindrical extending portion of the device. Then, as shown in FIG. 18A, the two slots (8074) are spaced apart from each other (measurement taken between central axes along length of each slot) by about 3/5 of the length of the sleeve. The two slots are thus spaced approximately 12 mm (or 0.5 inches) apart. Discovering an optimum value of a result effective variable involves only routine skill in the art. As applied to the embodiment of Dang shown in FIG. 7B, as modified above to include the telescopic features of FIGs. 18A-18C, the slots would remain at this spacing, regardless of a difference in length of the entire device, since the slot spacing is taught by Dang in FIGs. 18A-18C as an effective spacing between slots that allows an appropriately sized pin to traverse from one to the next without interference, while providing a difference in device length that can be held securely by the pin as it is in each slot. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, as applied to claims 1-4 and 13 above, and further in view of U.S. Patent No. 5,282,755 to Ahlstone. 
Dang discloses the claimed invention except for wherein at least one or each slot of the plurality of slots includes a first portion and a second portion, the first portion being closer to the longitudinal section than the second portion and defining a narrower width than the second portion. 
Ahlstone teaches a device comprising a pin (50) and a slot (85) that slidingly engage one another, in the same field of reversibly lockable slidable interactions, wherein the slot includes a first portion (first narrowest part of 85 near mouth of 85) and a second portion (110), the first portion being closer to the mouth than the second portion and defining a narrower width than the second portion, shown in FIG. 2, to provide an area for holding the pin in place in the slot and to provide tactile feedback when the pin has been fully seated in the slot (col. 3 / ll. 28-35). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide each slot of the plurality of slots of Dang with an enlarged second portion at the position furthest from the longitudinal section of the track, so that when the pin is rotated into the slot from the longitudinal section and fully seated in the slot, the second portion would hold the pin in place in the slot and provide tactile feedback when the pin has been fully seated in the slot, as taught by Ahlstone. The first portion of each slot, closer to the longitudinal section than the second portion, would thus have a narrower width than the enlarged second portion. The pin would be appropriately sized to be able to pass through the first portion of each slot with minimal clearance and be seated in the second portion. 

Claims 9, 10, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, as applied to claims 1-4 and 13 above, and further in view of U.S. Patent No. US 8,425,532 to Flom et al. (hereinafter, “Flom”). 
As to claims 9, 14, and 22, Dang discloses the claimed invention except for wherein slots in each pair of adjacent slots of the plurality of slots are spaced equally apart from each other (claim 9); wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between at least three discrete positions (claim 14); and wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between a first discrete position corresponding to the first length of the surgical access device, a second discrete position corresponding to the second length of the surgical access device, a third discrete position corresponding to a third length of the surgical access device, and a fourth discrete position corresponding to a fourth length of the surgical access device (claim 22). 
As to claim 1, Flom teaches a surgical access device, shown in FIGs. 55-58, in the same field of endeavor of surgical access devices, comprising a cannula body (610) including at least one pin (625) extending radially outward from an elongated portion, the elongated portion defining a longitudinal axis and defining a channel extending therethrough (col. 19 / ll. 49 – col. 20 / ll. 9); and a sleeve (605) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve defining a track (615) for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (different positions taken with pin engaged in each slot 620). 
As to claim 2, Flom teaches wherein the track of the sleeve includes a longitudinal section and a plurality of slots (620) extending from the longitudinal section. 
As to claim 9, Flom teaches wherein slots in each pair of adjacent slots of the plurality of slots are spaced equally apart from each other, shown in FIG. 55. 
As to claim 14, Flom teaches wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between at least three discrete positions (discrete position of each slot 620). 
As to claim 22, Flom teaches wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between a first discrete position corresponding to the first length of the surgical access device, a second discrete position corresponding to the second length of the surgical access device, a third discrete position corresponding to a third length of the surgical access device, and a fourth discrete position corresponding to a fourth length of the surgical access device (each of the first through fourth discrete positions and lengths is taken when the pin is received in a different one of the slots 620). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the track of Dang’s device with at least four slots extending perpendicularly from the longitudinal section, with each slot spaced equally apart from an adjacent slot, as taught by Flom, to provide more discrete positions (at least four, one for each slot) in which the cannula body and the sleeve may be fixed relative to each other to thus provide the device with more length options. The mere multiplication of the essential working parts of a device, including the number of slots in the track, involves only routine skill in the art. 
As to claim 10, Dang in view of Flom (hereinafter, “Dang/Flom”) disclose the claimed invention except for wherein slots in each pair of adjacent slots of the plurality of slots are spaced 0.5 inches apart from each other. 
Dang teaches that an elongated portion of a surgical access device may have a length between approximately 20 mm and 80 mm in order to be sufficiently long for part to be outside of the body cavity and part to be within the body cavity (¶57) (FIG. 7A shows the length dimension L). The embodiments shown in FIGs. 7A and 18A-18C are both shorter devices that utilize an inner ring (e.g. 6110 in FIG. 7A and flange on 8070 in FIG. 18A) to stabilize the device within the body orifice, so that descriptions as to length of the embodiment of FIG. 7A would be relevant to the embodiment of FIGs. 18A-18C. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the sleeve of the device of the embodiment of FIGs. 18A-18C with a length of approximately 20 mm, since as shown in FIG. 18A, the length of the sleeve (8070) is the fixed length, i.e. minimum length, of the device since the length of the sleeve presents the shortest length of the device (before extension), and it would have thus been obvious to provide the sleeve with the length at the lower end of the range disclosed by Dang for smaller patients or shallower surgical sites. Similarly as in FIG. 7A of Dang, the length dimension is taken along the cylindrical extending portion of the device. Then, as shown in FIG. 18A, the two slots (8074) are spaced apart from each other (measurement taken between central axes along length of each slot) by about 3/5 of the length of the sleeve. The two slots are thus spaced approximately 12 mm (or 0.5 inches) apart. Discovering an optimum value of a result effective variable involves only routine skill in the art. As applied to the embodiment of Dang shown in FIG. 7B, as modified above to include the telescopic features of Dang’s FIGs. 18A-18C and as modified above in view of Flom to include at least four slots, slots in each pair of adjacent slots would remain at this spacing, regardless of a difference in length of the entire device, and regardless of the number of slots, since the slot spacing is taught by Dang in FIGs. 18A-18C as an effective spacing between slots that allows an appropriately sized pin to traverse from one to the next without interference, while providing a difference in device length that can be held securely by the pin as it is in each slot. The embodiment in Dang of FIG. 7B, with the acutely angled sleeve distal edge, has a longer length L2 to sufficiently stabilize the access device within the body orifice (¶109) without a radially extending distal flange such as that shown in FIG. 7A; this length L2, which is also the length of the sleeve, is disclosed as being between approximately 100 mm (or 3.9 inches) and approximately 200 mm (or 7.9 inches) (Dang, ¶81), so that the provision of at least four slots in the sleeve, for the modification in view of Flom above, with slots in each pair of adjacent slots spaced 12 mm (or 0.5 inches) apart from each other, would be easily accommodated within the length of the sleeve. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dang, as applied to claims 1-4 and 13 above, and further in view of Flom. 
As to claim 20, Dang discloses the claimed invention except for wherein the cannula body includes at least two pins extending radially outward from the elongated portion. 
As to claim 1, Flom teaches a surgical access device, shown in FIGs. 55-58, in the same field of endeavor of surgical access devices, comprising a cannula body (610) including at least one pin (625) extending radially outward from an elongated portion, the elongated portion defining a longitudinal axis and defining a channel extending therethrough (col. 19 / ll. 49 – col. 20 / ll. 9); and a sleeve (605) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve defining a track (615) for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (different positions taken with pin engaged in each slot 620). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the track of Dang’s device with at least four slots extending perpendicularly from the longitudinal section, with each slot spaced equally apart from an adjacent slot, as taught by Flom, to provide more discrete positions (at least four, one for each slot) in which the cannula body and the sleeve may be fixed relative to each other to thus provide the device with more length options. The mere multiplication of the essential working parts of a device, including the number of slots in the track, involves only routine skill in the art. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Dang’s cannula body with at least two pins extending radially outward from the elongated portion, since the mere duplication of the essential working parts of a device involves only routine skill in the art, and providing two pins with the same spacing as adjacent ones of the slots would allow the pins to engage two adjacent slots in each discrete position, therefore stabilizing the connection between the cannula body and sleeve and preventing undesirable tilting between them. Providing two pins and four slots, as taught by Flom, would still provide more than two discrete positions in which the cannula body and the sleeve may be fixed relative to each other to thus provide the device with more length options. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dang, as applied to claims 1-4 and 13 above, and further in view of Flom. 
As to claim 21, Dang discloses the claimed invention except for wherein the first length of the surgical access device is at least three inches larger than the second length of the surgical access device. 
As to claim 1, Flom teaches a surgical access device (col. 9 / ll. 4-18), shown in FIGs. 18-19, in the same field of endeavor of surgical access devices, comprising a cannula body (20) including an elongated portion; and a sleeve (25) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (different positions and lengths shown in FIGs. 18 and 19). 
As to claim 21, Flom teaches the first length of the access device may be a maximum of 300 mm when extended (col. 10 / ll. 5-21), and that the extended length may be 150% of the unextended or second length, i.e. the length of the body (20). The unextended or second length is thus 200 mm (solving for x where 150% of x = 300 mm). The first length, 300 mm, is thus at least 100 mm (or 3.9 inches) larger than the second length, 200 mm, of the surgical access device. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the access device of Dang with the first and second lengths as taught in Flom, since Flom teaches that these are sufficient lengths to reach a surgical site depending on varying patient anatomy and the location of the surgical site within the body cavity. 
As to claim 1, in another embodiment, Flom teaches a surgical access device, shown in FIGs. 55-58, in the same field of endeavor of surgical access devices, comprising a cannula body (610) including at least one pin (625) extending radially outward from an elongated portion, the elongated portion defining a longitudinal axis and defining a channel extending therethrough (col. 19 / ll. 49 – col. 20 / ll. 9); and a sleeve (605) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve defining a track (615) for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (different positions taken with pin engaged in each slot 620). 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the track of Dang’s device with a greater plurality of slots extending perpendicularly from the longitudinal section, with each slot spaced equally apart from an adjacent slot, as taught by Flom, to provide more discrete positions (one for each slot) in which the cannula body and the sleeve may be fixed relative to each other to thus provide the device with more length options and to accommodate the difference between the first and second lengths of the surgical access device, as above. The mere multiplication of the essential working parts of a device, including the number of slots in the track, involves only routine skill in the art. 
 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, as applied to claims 1-4 and 13 above, and further in view of U.S. Patent Application Publication No. US 2007/0162066 to Lyon. 
Dang discloses the claimed invention except for further including a seal disposed between the cannula body and the sleeve (claim 11); wherein the seal is an O-ring (claim 12). 
Lyon teaches a surgical access device comprising two concentric tubes that slide relative to each other, in the same field of endeavor of surgical access devices, including an O-ring seal (24) disposed between the tubes to preclude the passage of fluids between the tubes (¶32), shown in FIG. 2. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Dang’s device with an O-ring seal between the cannula body and the sleeve to preclude the passage of fluids between them, as taught by Lyon. The seal may be disposed at the interior of the top of the sleeve, for example, so as not to hinder interaction between the pin and the track. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775